      Case 2:20-cv-00512-CCW-MPK Document 285 Filed 08/23/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CORDIRO R. BROWN,                                        )
                                                         )
                Plaintiff,                               )        Civil Action No. 20-512
                                                         )        District Judge Christy Criswell Weigand
                         v.                              )        Magistrate Judge Maureen P. Kelly
                                                         )
JOHN WETZEL, MALINDA ADAMS,                              )
RICHARD COON, PHILLIP MCCRACKEN,                         )        Re: ECF No. 280
KARAN FEATHER, and PAMALA BEHR,                          )
                                                         )
                Defendants.                              )
                                                         )


                                        MEMORANDUM ORDER

        Plaintiff Cordiro R. Brown (“Plaintiff”), an individual formerly incarcerated at the State

Correctional Institution Mercer (“SCI-Mercer”), brings this pro se civil rights action arising out

of allegations that he was harmfully exposed to tobacco smoke and electronic cigarettes (“e-

cigarettes”), that he was exposed to COVID-19, and that prison officials retaliated against him

for his complaints. ECF No. 185.

        Presently before the Court is Plaintiff’s seventh Motion for Sanctions. ECF No. 280. 1 In

the instant Motion, Plaintiff argues that Defendants did not comply with this Court’s Order

granting in part Plaintiff’s Motion to Compel Discovery, ECF No. 251. In that Order, the Court

required Defendants to produce three categories of documents: (1) the Department of

Corrections’ (“DOC”) wastewater reports relative to SCI-Mercer for the relevant time period; (2)

certain SCI-Mercer policies and procedures relative to mitigating the risk of exposure to

COVID-19 in place from March 2020 through the date of Plaintiff’s diagnosis with COVID-19;



1
 Plaintiff previously filed motions for sanctions at ECF Nos. 85, 88, 131, 133, 187 and 257. The Court has denied
all of Plaintiff’s prior requests. ECF No. 99, 148, 193 and 263.
      Case 2:20-cv-00512-CCW-MPK Document 285 Filed 08/23/21 Page 2 of 5




and (3) certain CCTV videos, which the Court required Defendants to make available to Plaintiff

to view. Id. at 6-7.

        On July 21, 2021, Defendants filed a Motion for Clarification relative to the Court’s

Order at ECF No. 251. ECF No. 265. In their Motion for Clarification, Defendants requested

leave to produce relevant data from the wastewater reports in the form of a spreadsheet; they

informed the Court and Plaintiff that documents were being collected for production relative to

SCI-Mercer’s COVID-19 protocols; and they requested further direction regarding the CCTV

videos, which DOC staff claimed to have made available to Plaintiff, but reported that he chose

not to watch all of the footage. Id.

        Plaintiff filed a response to the Motion for Clarification on July 27, 2021, arguing that

Defendants should be required to produce the wastewater reports in their original form and

disputing that he was given enough time to watch all of the CCTV videos. ECF No. 275.

        The Court granted Defendants’ Motion for Clarification on August 3, 2021, holding that

(1) Defendants are permitted to produce data from the SCI-Mercer wastewater reports from the

time period December 7, 2020 through March 23, 2021 in the form of a spreadsheet; and (2) to

the extent Plaintiff claims he did not have an opportunity to view certain CCTV videos

encompassed by the Court’s prior Order, ECF No. 251, due to the time limitations, he is directed

to notify the DOC’s counsel in writing of the specific videos he wishes to view, and the DOC

must make those videos available for Plaintiff to review in additional segment(s) of 2.5 hours.

ECF No. 279 at 3.

        Plaintiff mailed the instant Motion on August 3, 2021, before the Court ruled on

Defendants’ Motion for Clarification. 2 ECF No. 280-4. In his Motion, Plaintiff argues that


2
 Plaintiff’s Motion for Sanctions was not received and filed, however, until after the Court’s Order at ECF No. 279
was entered.

                                                             2
     Case 2:20-cv-00512-CCW-MPK Document 285 Filed 08/23/21 Page 3 of 5




Defendants should be sanctioned under Federal Rule of Civil Procedure 37 for willfully failing to

comply with the Court’s Order to produce documents discussed in Defendants’ Motion for

Clarification. ECF No. 280 ¶ 10. Plaintiff argues that he has not yet received all of the

wastewater reports or all of SCI-Mercer’s COVID-19 protocols and procedures. Id. ¶¶ 7-9.

Plaintiff also asserts that he was not provided sufficient opportunity to view all of the CCTV

video footage he wished to see. Id.

       Based on this, Plaintiff requests the Court to impose the following sanctions: a $2,000.00

fine payable to him; requiring Defendants to produce the documents at issue in his Motion;

requiring Defendants’ counsel to handwrite all of her filings; entry of default judgment; and

striking Defendants’ affirmative defense(s) to Plaintiff’s COVID-19 claim. Id. at 4.

       The Court ordered Defendants to file a response addressing whether they have complied

with the Court’s Order relative to SCI-Mercer’s COVID-19 policies and procedures. ECF No.

283. In their Response, Defendants argue the Motion for Sanctions should be denied because

Plaintiff did not comply with the notice provisions of Federal Rule of Civil Procedure 11. ECF

No. 284 ¶ 3. Defendants also assert that they provided SCI-Mercer’s COVID-19 policies and

procedures that were made available to inmates, including recordings of the “fireside chats”

discussing COVID-related procedures; and that Plaintiff has also been provided with copies of

all videos he asked to be preserved during the course of this litigation. Id. ¶ 4.

       Upon review, the Motion is denied. Under Federal Rule of Civil Procedure 37(b), the

Court may impose sanctions for failing to obey an order to provide or permit discovery. In this

case, the record does not establish that Defendants failed to comply with any discovery order.

       Regarding Defendants’ purported failure to produce wastewater reports, the Court

specifically addressed this issue in its August 3, 2021 Order at ECF No. 279. Under this Order,



                                                      3
     Case 2:20-cv-00512-CCW-MPK Document 285 Filed 08/23/21 Page 4 of 5




the Court permitted Defendants to produce relevant wastewater data in the form of a spreadsheet,

instead of producing the actual reports. Defendants’ purported failure to produce the reports,

then, is not a basis for imposing sanctions.

       With respect to the CCTV videos, this issue was also addressed in the Court’s August 3,

2021 Order. Plaintiff mailed the instant Motion before receiving, and thus complying with, the

Court’s directive to notify Defendants’ counsel in writing of any videos he wished to see so that

Defendants could make those videos available. Moreover, upon Plaintiff’s release from prison,

he has since received copies of all of the videos at issue. Thus, there is also no basis for

imposing sanctions as to the CCTV videos.

       Finally, to the extent Plaintiff argues that Defendants failed to produce “thousands of

pages” of documents relative to SCI-Mercer’s COVID-19 policy and procedures, the Court notes

that it did not require Defendants to make such a production.           Defendants’ reference to

“thousands of pages” referred to what would be required to comply with Plaintiff’s discovery

request as he originally framed it. ECF No. 229-1 ¶ 3. But the Court did not require Defendants

to comply with Plaintiff’s request as stated; instead, it only required Defendants to produce

COVID-19 policies and procedures that had been made available to inmates. ECF No. 251 at 6-

7. According to their Response, Defendants have produced the documents required by the

Court’s Order. For these reasons, the Motion for Sanctions is without merit and is denied.

       WHEREFORE, this 23rd day of August, 2021, IT IS HEREBY ORDERED that

Plaintiff’s Motion for Sanctions, ECF No. 280, is DENIED.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any



                                                    4
      Case 2:20-cv-00512-CCW-MPK Document 285 Filed 08/23/21 Page 5 of 5




appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.



Dated: August 23, 2021                             BY THE COURT,

                                                   /s/ Maureen P. Kelly
                                                   MAUREEN P. KELLY
                                                   UNITED STATES MAGISTRATE JUDGE



cc:    The Honorable Christy Criswell Wiegand
       United States District Judge

       Cordiro R. Brown
       Self Help
       2600 Southampton Road
       Philadelphia, PA 19116-1527

       All counsel of record via CM/ECF.




                                                   5
